            Case 4:20-cv-05169-MKD                   ECF No. 28          filed 09/15/21     PageID.913 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                                  for thH_                            EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                            DALE T.,
                                                                                                       Sep 15, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-cv-05169-MKD
                                                                     )
               KILOLO KIJAKAZI, ACTING                               )
               COMMISSIONER OF SOCIAL
                     SECURITY,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 24, is DENIED. Defendant’s Motion for Summary Judgment, ECF
u
              No. 25, is GRANTED. Judgment is entered in favor of Defendant.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                Mary K. Dimke                                                on motions for summary judgment.




Date: September 15, 2021                                                    CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Pam Howard
                                                                                           %\ Deputy Clerk

                                                                             Pam Howard
